The trial court adjudged that the mechanic's lien sought to be foreclosed was invalid and, upon the cross-complaint, should be set aside.
If one have a claim for more than $10 for materials furnished or services rendered in the construction of any building or its appurtenances, by virtue of an agreement with or consent of the owner of the land upon which the building is erected, he may secure the same by a lien upon such land, building and appurtenances. The lien will not be valid unless the person having such claim shall, within a stated time, lodge with the town clerk of the town in which said building is situated a certificate in writing, describing the premises, the amount claimed as a lien thereon, and the date of the commencement of the services or the furnishing of materials. General Statutes, §§ 4135, 4136.
If the language of the statute be taken literally and precisely, every certificate of lien which does not accurately describe the premises and the amount claimed would be invalid. While we have recognized that the statute is in derogation of the common law, we do not compel a strict construction of its requirements, as this would render the statute useless, but we give it a reasonable construction, so as to effectuate the purpose of the statute. Wilcox v. Woodruff, 61 Conn. 578, 585, *Page 524 24 A. 521; Balch v. Chaffee, 73 Conn. 318, 320,47 A. 327; Cronan v. Corbett, 78 Conn. 475, 478,62 A. 662; Lindsay v. Gunning, 59 Conn. 296, 319,22 A. 310. So construing the statute, we held that the incorrect statement of the claim will not invalidate the lien. Westland v. Goodman, 47 Conn. 83, 86.
In Marston v. Kenyon, 44 Conn. 349, 356, we held that a lien filed by mistake for twice the amount due was not for that reason invalid. We said: "While we do not intend to weaken the general rule that certificates of lien must speak the truth with reasonable accuracy, a rule in the interest of all persons giving subsequent credit upon the property, we do not think a court of equity can be called upon to declare Mandeville's lien utterly void upon the motion of persons who have lost nothing by his mistake." Again, in Nichols v. Culver,51 Conn. 177, 180, we said: "And where the person filing the certificate claims too great a sum, it will not invalidate his lien (certainly as between the parties) unless his misstatement was intentional." Halsted Harmount Co. v. Arick, 76 Conn. 382, 387, 56 A. 628.
Our rule is the generally accepted one. Kneeland on Mechanics Liens (2d Ed.) § 165; Phillips on Mechanics Liens (2d Ed.) § 356.
Where the misstatement of the claim is intentional, that is, where the statement of the claim is intentionally false, or where it is fraudulent, the lien will be void; but where it is the result of a mistake, the misstatement of the claim will not invalidate the lien. We apprehend that it would be impossible to differentiate between the mistake in the statement of the claim and the mistake in the description of the property claimed to be covered by the lien.
The same reason exists for upholding the lien as to that part of the property correctly described as exists for upholding that part of the claim correctly stated. *Page 525 
A mistake as to claim or description will not void a mechanic's lien; a dishonest or fraudulent statement of claim or description of property will. And so, too, if the statement of claim or description of property be so grossly inaccurate as to show that there was no attempt to state the fact, the lien will be void.
In Rose v. Persse  Brooks Paper Works, 29 Conn. 256,266, we held a lien void where the description was grossly inaccurate. To prevent any possible misconception of the ground of the decision, we said: "We have no occasion to say, and do not intend to say, that where a party by mistake includes more land than he can hold subject to his lien, his certificate will be void. That probably will be deemed too harsh a construction of the language of our statute. . . . But where the certificate is either intentionally false, or so grossly inaccurate as to show that there was no attempt to give an accurate and true description, then, if the statute means anything, the certificate ought to be held void, as no better than a total omission to attempt to comply with its provisions."
In Shattuck v. Beardsley, 46 Conn. 386, 387, the plaintiffs brought their bill in equity for the removal of a cloud upon their title arising from a recorded mechanic's lien. The lien was upon a city lot sixty-five by two hundred feet extending from street to street. Upon one street were two houses; upon the other street two buildings, upon one of which the materials were used and for which the lien was filed. There was a fence dividing the premises nearly in the middle; the defendant lienors did not know of its existence, but supposed the lot was open from street to street. After suit was begun the defendant lienors caused to be recorded a release of claim of lien upon that portion of the lot not under and immediately adjacent to the building upon which their materials were used. The *Page 526 
opinion states (p. 388): "The petitioners urge that the certificate is invalid for the reason that it included too much land. But this proceeding is an adjustment of equities between the parties; it does not appear that the respondents intended to injure or deceive the petitioners or any one else by the inclusion of the entire lot; nor that the petitioners have been injured or misled; nor that the rights of any other person have been affected. . . . The error, if it be one, is not such as should invalidate the lien."
In this case it is not found that the misdescription was either intentionally false, or fraudulent, or grossly inaccurate, or that the defendant has been injured or misled. Certainly the case cited presented a far stronger basis for finding the description grossly inaccurate than the case at bar. In that case the lienors, after suit brought, filed a release of the premises wrongly described; in this case the lienor offers to release such part of the premises as the court finds is wrongly described.
There is no great difference in the equitable position of either lienor. In fact, whether the release was made, or offered to be made, is wholly immaterial upon the issue of the invalidity of the lien. The lien, if invalid, became such through the misdescription. If invalid it was so from its inception. The lienors could not make valid by their act what the law had declared never had a legal existence. We regard this case as decisive of the point that a mistake in the description will not invalidate the lien, and necessarily decisive of the case at bar. That others have construed the opinion in this light and recognized its authority, is apparent from its frequent citation.
The rule, so far as we have been able to ascertain, is universal in other jurisdictions, that a mere mistake in including more land than can be made subject to the *Page 527 
lien will not void the lien; while a fraudulent or intentional misdescription will. Whitenack v. Noe, 11 N.J. Eq. (3 Stock.) 321; Edwards v. Derrickson, 28 N.J.L. 39,48; Pollock v. Morrison, 176 Mass. 83,57 N.E. 376; Phillips on Mechanics Liens (2d Ed.) § 387; Boisot on Mechanics Liens, § 432; 27 Cyc. 159; 20 Amer. Eng. Ency. of Law (2d Ed.) 422; and cases cited in these several text and reference books.
The facts recited in the finding beyond question limit the property subject to plaintiff's lien to the west side of the sidewalk between the buildings, together with a right in common to the use of the sidewalk. They also make perfectly clear that the plaintiff misdescribed the premises covered by his lien, through reliance upon the fact that the entire lot was a city lot conveyed as an entirety to the defendant, and was described in the building contract and in each of the several mortgages as a single lot, and that the lot was evenly graded and had a common means of entrance to the rear of each house.
While these considerations were insufficient to support a lien upon the rear building, since there was neither unity of use nor structure between the rear and front building and each was independent of the other, they forbid, as matter of law, a conclusion that the misdescription was intentionally false, or fraudulent, or grossly inaccurate. Rather they support, as matter of law, the conclusion that the misdescription was the result of a mere mistake. And the trial judge has so found, not specifically in the finding, but in his memorandum of decision made a part of the finding. We there find this statement: "A more difficult proposition arises with reference to the cross-complaint as to whether, where a plaintiff has made a mistake and included too much land, the owner is entitled to have the entire lien declared invalid rather than have it declared *Page 528 
invalid only as to so much of the land as cannot properly be the subject of the lien under the terms of the statute."
   There is error, the judgment is reversed and a new trial ordered.
In this opinion RORABACK and BURPEE, Js., concurred.